department of the treasury internal_revenue_service washington d c o f f i c e o f c h i e f c o u n s e l number info release date conex-149633-03 cc psi b5 uil dear thank you for your date letter to mark w everson commissioner internal revenue you urged us to issue guidance that would clarify the treatment of project rental assistance contract prac payments under section of the national housing act when used with projects receiving the low-income_housing tax_credit under sec_42 of the internal_revenue_code specifically the issue is whether prac payments may be considered rental assistance payments similar to rental assistance payments under section of the united_states housing act of rather than federal grant payments under sec_42 of the code if so then no reduction in the eligible_basis of the building the basis upon which credits under sec_42 are determined is required otherwise sec_42 requires a reduction in the eligible_basis of the building equal to the federally funded portion of the grant as your letter points out sec_1_42-16 provides guidance relating to the application of sec_42 of the code to certain rental assistance programs specifically sec_1_42-16 of the regulations provides that a federal rental assistance payment made to a building owner on behalf of a tenant is not a grant made with respect to a building or its operation if the payment is made under a program or method of rental assistance as the treasury secretary may designate through the federal_register or in the internal_revenue_bulletin the section prac program is among those programs we are currently reviewing in the context of sec_42 applicability we recognize the importance of this program and will take your views into consideration during our ongoing study of this program if you have any questions or wish to discuss this matter please call me at sincerely heather c maloy associate chief_counsel passthroughs and special industries
